Citation Nr: 1820440	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-18 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for thymic carcinoma as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to September 1969.  He is in receipt of the Vietnam Service Medical.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2018.  A transcript of the hearing is of record.
 
Additional evidence has been associated with the claims file since the last issuance of the supplemental statement of the case (SSOC) in February 2016.  The Veteran has provided waiver of Agency of Original Jurisdiction (AOJ) consideration and therefore, the Board may consider this evidence in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.   The Veteran served in the Republic of Vietnam and is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.

2.   The Veteran's thymic carcinoma (malignant thymoma) was at least as likely as not caused by his conceded herbicide exposure.



CONCLUSION OF LAW

The criteria for entitlement to service connection for thymic carcinoma (malignant thymoma) have been met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 4.9, 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends that he has a thymic carcinoma as a result of herbicide exposure in the Republic of Vietnam.  

A December 2015 VA radiation oncology treatment note shows that the Veteran was diagnosed with thymic carcinoma.  Therefore, the first element of service connection has been met.  In addition, the Veteran's service personnel records document that he had boots-on-ground service in the Republic in Vietnam.  The Veteran's exposure to herbicides has been conceded and therefore the second element of service connection has been met.  Finally, in February 2017, the Veteran submitted a VA medical opinion from his attending physician.  His physician stated "due to the rarity of this type of cancer it is entirely possible that an epidemiologic link between malignant thymoma and Agent Orange exposure could have been missed in previous studies by pure statistical chance.  Since the thymus is a primary lymphoid organ and other lymphatic malignancies have been shown to have an association with Agent Orange it is my opinion as likely as not that [the Veteran's] malignant thymoma is related to Agent Orange exposure."  This opinion is highly probative and there are no other opinions of record.  As such, service connection is warranted.


ORDER

Entitlement to service connection for thymic carcinoma (malignant thymoma) is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


